DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claims 24-35 and the cancellation of claims 1-23.
Claim Objections
Claims 24, 25, and 33 are objected to because of the following informalities:  
In regards to claim 24, line 17, the phrase “a plane defined by a glazing” should be changed to “the second sash plane defined by the glazing,” and lines 21-25 should read as follows: “wherein the engagement element is held in the unlocked position by a lock out stop assembly when the sliding sash is not in the closed position, wherein the handle is movable independently from the engagement element from the second position toward the first position upon application of a force to the handle when the engagement element is held in the unlocked position by the lock out stop assembly, and wherein the handle is configured to automatically move to a position between the first position and the second position when the application of the force to the handle is removed and the engagement element is held in the unlocked position by the lock out stop assembly.”
In regards to claim 25, line 2, the phrase “a glazing” should be changed to “the glazing.”
In regards to claim 33, line 19, the phrase “the sliding sash pane” should be changed to “the sliding sash plane,” in line 20, the phrase “of the sliding sash” should be inserted after the phrase “the closed position,” in line 21, the phrase “the locked position” should be changed to “the extended locked position,” in line 22, the phrase “the second position” should be changed to “the second raised position, and lines 23-27 should read as follows: “wherein the engagement element is held in the retracted unlocked position by a lock out stop assembly when the sliding sash is not in the closed position, wherein the handle is movable independently from the engagement element from the second raised position toward the first lowered position upon application of a force to the handle when the engagement element is held in the retracted unlocked position by the lock out stop assembly, and wherein the handle is configured to automatically return to a position between the first lowered position and the second raised position when the application of force to the handle is removed and the engagement element is held in the unlocked position by the lock out stop assembly.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 24, line 17, the relationship between the “a plane defined by a glazing of the second sash,” as recited in line 17, and the “second sash plane defined by a glazing of the second sash,” as recited in line 9, is unclear from the claim language.  It is understood from the specification that the plane and the glazing of the second sash, recited in line 17, is equivalent to the second sash plane and the glazing of the second sash, as recited in line 9, and will be examined as such.  See claim objection above.
Claim 24 is rejected
In regards to claim 24, lines 23-25, it is unclear how the handle is configured to automatically return to the second position.  Specifically, it is understood from the specification that the language of lines 21-25 of the claim refer to the operation of the device as discussed in Paragraph 49 of the specification and shown in Figure 11 of the drawings.  Paragraph 49 discusses that when the application of force to the handle is removed, the handle will return to at least a partially raised position, which is understood to be a position not exactly the second position.  The second position of the handle is understood to be a fully raised position, and Paragraph 49 states that the handle returns to a partially raised position or a position between the first position and the second position.  The claim will be examined as understood in light of the specification.  See claim objection above.
In regards to claim 25, line 2, the relationship between the “glazing” of the sliding sash, as recited in claim 25, and the glazing of the sliding sash, as recited in lines 8 and 9 of claim 21, is unclear from the claim language.  It is understood from the specification that the glazing of the sliding sash recited in claim 25 is equivalent to the 
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: a lock out stop assembly.  Specifically, the claim requires in lines 23-27 that the handle is movable independently of the engagement element, with this movement occurring while the engagement element remains in the unlocked position.  As understood from the specification, the only way that the engagement element can remain in the unlocked position and the handle can then move independently from the engagement element is by the cooperation between the engagement element and a lock out stop assembly of the device.  The lock out stop assembly holds the engagement element in the unlocked position until the sliding sash is in its closed position.  See claim objection above.
Claim 33 recites the limitation "the engagement mechanism" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is understood from the specification that the “engagement mechanism” is equivalent to the “engagement element” recited in the preceding lines of the claim, and will be examined as such.  See claim objection above.
Claim 33 recites the limitation "the locked position" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  It is understood from the specification the “locked position” is equivalent to the “extended locked position” recited in the preceding lines of the claim, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
Claim 33 recites the limitation "the second position" in lines 22, 24, and 26.  There is insufficient antecedent basis for this limitation in the claim.  It is understood from the specification the “the second position” is equivalent to the “the second raised position” recited in the preceding lines of the claim, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
Claim 33
In regards to claim 33, lines 25-27, it is unclear how the handle is configured to automatically return to the second raised position.  Specifically, it is understood from the specification that the language of lines 23-27 of the claim refer to the operation of the device as discussed in Paragraph 49 of the specification and shown in Figure 11 of the drawings.  Paragraph 49 discusses that when the application of force to the handle is removed, the handle will return to at least a partially raised position, which is understood to be a position not exactly the second raised position.  The second raised position of the handle is understood to be a fully raised position, and Paragraph 49 states that the handle returns to a partially raised position or a position between the first lowered position and the second raised position.  The claim will be examined as understood in light of the specification.  See claim objection above.
Allowable Subject Matter
Claims 24-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 24 and 33, Hausfield (US-3222098) fails to disclose a second spring biasing the handle to the second position, and that that the engagement element is held in the unlocked/retracted unlocked position by a lock out stop assembly when the sliding sash is not in the closed position, with the handle being movable independently from the engagement element from the second position toward the first position upon application of a force to the handle when the engagement element is held in the unlocked position, and that the handle is configured to automatically move to a position between the second position and the first position when the application of the force to the handle is removed and the engagement element is held in the unlocked/retracted unlocked position by the lock out stop assembly.  The examiner can find no motivation to modify the device of Hausfield without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 24 and 33, Rotondi (US Pub. No. 2006/0244270) fails to disclose a second spring biasing the handle to the second position, and that that the engagement element is held in the unlocked/retracted unlocked position by a lock out stop assembly when the sliding sash is not in the closed position, with the handle being movable independently from the engagement element from the second position toward the first position upon application of a force to the handle when the engagement element is held in the unlocked position, and that the handle is configured to automatically move to a position between the second position and the first position when the application of the force to the handle is removed and the engagement element is held in the unlocked/retracted unlocked position by the lock out stop assembly.  The examiner can find no motivation to modify the device of Rotondi without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 102(a)(1) and 103 set forth in the previous office action are withdrawn, and new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth above.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 8, 2021